COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 CHRISTOPHER CASTRO,                                          No. 08-15-00077-CV
                                                 §
                        Appellant,                                Appeal from
                                                 §
 v.                                                        County Court at Law No. 3
                                                 §
 THE INLAND SEA, INC.,                                      of El Paso County, Texas
                                                 §
                        Appellee.                            (TC # 2014DCV3830)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order Appellant to pay all costs of this appeal. We further order

that this decision be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF MAY, 2015.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating